Judgment of resentence, Supreme Court, New York County (Carol Berkman, J.), rendered March 13, 2008, convicting defendant of violation of probation, and resentencing him to a term of 1 to 3 years, unanimously affirmed.
The determination was based on a preponderance of the evidence (see CPL 410.70 [3]). There is no basis for disturbing the court’s determinations concerning credibility. The evidence established that defendant violated the terms of his probation by committing a misdemeanor, and the fact that the arrest for that crime resulted in an adjournment in contemplation of dismissal does not warrant a different result. Concur—Gonzalez, P.J., Mazzarelli, Sweeny, Renwick and Richter, JJ.